PER CURIAM: *
Stephen Fontenot, a St. Charles Parish Sheriffs Deputy, appeals a judgment awarding Deville Joseph Gordon, Louisiana prisoner # 133111, $3750 in compensatory damages based on a magistrate judge’s determination ** that Deputy Fontenot used excessive force against Gordon in violation of the Eighth Amendment.
Our review of the evidence shows that the finding that Deputy Fontenot used excessive force was not clearly erroneous. See Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir.1998). Nor was the award of compensatory damages clearly erroneous. See Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir.1994).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


 The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c).